Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 07/29/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 and 08/09/2022 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “SHIELDED ELECTRIC WIRE WITH CONDITIONAL DIAMETER AND THICKNESS RATIO AND WIRE HARNESS”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by NOBUAKI (JP2012-111315).
Regarding Claim 1. NOBUAKI teaches, in Fig. 2, a shielded electric wire comprising: one metal pipe (14) having a tubular shape (see Fig. 2); and an electric wire (13) being only one electric wire provided in the one metal pipe (see Fig. 2), and having a conductor (single core wire- [0020]) and an insulator ([0034]) provided on an outer circumference of the conductor and further teaches a ventilation hole (17) for heat dissipation.  
Given that the conductor, the insulator, and the meal pipe inherently have their own linear expansion coefficient of thermal expansion, all three structures, in heated areas, would expand outwardly based on their thermal expansion coefficient. 
Therefore, Nobuaki, in Fig. 2 and in the specification, describes/shows a thermally expanded conductor/insulator wire for a vehicle wire harness during normal use and shows distance/free area “x” that the wire is able to freely move [0025] and by which air can flow in/out of the metal pipe, thereby dissipating heat, using the ventilation hole. 
Therefore, Nobuaki discloses/anticipates an outer diameter of the conductor at 25°C is set as a, a coefficient of linear expansion of a conductor material of the conductor is set as alpha a, and a temperature difference between a maximum temperature exposed in an environment where the electric wire is used and 25°C is set as delta t, an outer diameter a' of the conductor after thermal expansion with respect to the maximum temperature is a' = a + alpha a x a x delta t, and when a wall thickness of the insulator at 25°C is set as b and a coefficient of linear expansion of an insulator material of the insulator is set as alpha b, an insulator wall thickness b' after thermal expansion with respect to the maximum temperature is b' = b + alpha b x b x delta t, and an inner diameter c of the one metal pipe is set to satisfy c > a'+ 2b' (since the distance x is paramount to the Nobuaki ventilation hole to heat dissipate a vehicular wire harness during normal use, Nobuaki does/would disclose the thermally expanded wire diameter would be less than inner diameter of the pipe) (Nobuaki, Fig. 2).
Regarding Claim 3. Nobuaki teaches wire harness comprising: the shielded electric wire according to claim 1 (see Claim 1) (examiner believes there is no difference between the structures in an examining sense, Nobuaki describes the shielded wire as a vehicular harness).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuaki in view of Sergio (KR20060115989).
Regarding Claim 2. Nobuaki teaches the shielded electric wire according to claim 1, but does not teach a thermoplastic elastomer is filled between the one metal pipe and the electric wire.
Sergio teaches, in Fig. 6, a thermoplastic elastomer (4) (Sergio, page 7 paragraph 8) is filled between the one metal pipe (6) and the electric wire (2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shielded electric wire as disclosed by Nobuaki with the thermoplastic elastomer as disclosed by Sergio in order to provide impact protection and does not require degassing when manufacturing (Sergio, page 10 paragraph 2-3)(Sergio, page 3 – 3rd paragraph from the last).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/            Examiner, Art Unit 2848

/Timothy J. Dole/            Supervisory Patent Examiner, Art Unit 2848